PER CURIAM.
We affirm appellant’s convictions and sentences for sexual battery, robbery and grand theft, as well as his conviction for armed burglary. In so doing we reject appellant’s argument that the trial court, denying appellant’s motion for new trial, applied an incorrect standard of review. See, e.g., Uprevert v. State, 507 So.2d 162 (Fla. 3d DCA 1987).
Appellant also argues that the written judgment and sentence forms entered in connection with the armed burglary conviction do not conform to the trial court’s oral pronouncement of sentence, and thus should be corrected. Jones v. State, 533 So.2d 796 (Fla. 2d DCA 1988). We agree. The state concedes that a discrepancy exists but suggests the error most likely originates in the court reporter’s transcript of the sentencing hearing. Accordingly, our decision is without prejudice to the state to attempt to establish this fact at resentenc-ing.
Affirmed in part, reversed in part, and remanded with instructions.
CAMPBELL, C.J., and SCHEB and SCHOONOVER, JJ., concur.